Fourth Court of Appeals
                               San Antonio, Texas
                                    JUDGMENT
                                  No. 04-13-00612-CV

                        Sage M. BARRERA and Jenesey Barrera,
                                    Appellants

                                           v.

                                  Dean T. CHERER,
                                      Appellee

                     From the County Court, Guadalupe County, Texas
                              Trial Court No. 2013-CV-0077
                        Honorable Charles Ramsay, Judge Presiding

   BEFORE CHIEF JUSTICE STONE, JUSTICE MARION, AND JUSTICE MARTINEZ

    In accordance with this court’s opinion of this date, the trial court’s judgment is
VACATED, and judgment is RENDERED dismissing appellee’s forcible detainer lawsuit. It is
ORDERED that appellants recover their costs of this appeal from appellee.

      SIGNED April 30, 2014.


                                            _____________________________
                                            Sandee Bryan Marion, Justice